         Case 4:21-mc-80184-YGR Document 1 Filed 07/21/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


                APPLE INC.,                      §   Misc. Case No. ________
                  Movant,                        §
                                                 §   Underlying Litigation:
                       v.                        §
                                                 §   Cameron v. Apple Inc.,
          MATCH GROUP, INC.,                     §     No. 4:19-cv-3074
              Defendant.                         §
                                                 §   In re Apple iPhone Antitrust Litigation,
                                                 §      No. 4:11-cv-6714
                                                 §
                                                     U.S. District Court for the Northern District
                                                 §
                                                     Of California
                                                 §

       APPLE INC.’S MOTION TO COMPEL AND EXPEDITE PROCEEDINGS

       Pursuant to Federal Rules of Civil Procedure 26(b), Apple Inc. (“Apple”) respectfully

moves this Court to compel discovery in response to a subpoena that Apple has served on Match

Group, Inc. (“Match”) in connection with Cameron v. Apple Inc., No. 4:19-cv-03074-YGR (N.D.

Cal.) and In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR (N.D. Cal.) (the

“Subpoena”). Apple further moves this court to expedite the proceedings.

       This motion is accompanied by a brief that sets forth the reasons it is appropriate to

compel Match to provide discovery in response to Apple’s subpoena. For the reasons stated in

the accompanying brief, Apple respectfully asks the Court to grant the requested relief.
        Case 4:21-mc-80184-YGR Document 1 Filed 07/21/21 Page 2 of 4




DATED: July 21, 2021                     GIBSON, DUNN & CRUTCHER LLP


                                         By: /s/ Betty X. Yang

                                         Jay P. Srinivasan
                                         Pro hac vice application forthcoming
                                         Betty X. Yang
                                         Texas State Bar No. 24088690
                                         Gibson, Dunn & Crutcher LLP
                                         2001 Ross Avenue, Suite 2100
                                         Dallas, TX 75201
                                         Tel: 214.698.3226
                                         Fax: 214.571.2968

                                         Attorneys for Defendant Apple Inc.




                                     2
         Case 4:21-mc-80184-YGR Document 1 Filed 07/21/21 Page 3 of 4




                             CERTIFICATE OF CONFERENCE

       I hereby certify that I met and conferred with Brandon Kressin, counsel for Match Group,

Inc., on June 15, 2021 and July 20, 2021. The parties were unable to reach an agreement on the

subject of this motion and thus this motion is opposed.

                                                    By: /s/ Betty X. Yang

                                                     Betty X. Yang




                                                3
          Case 4:21-mc-80184-YGR Document 1 Filed 07/21/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Betty Yang, an attorney, hereby certify that on July 21, 2021, I caused a true and

correct copy of the foregoing to be filed and served electronically via the court’s CM/ECF

system. Notice of this filing was sent via email to the following parties.


                                        Brandon Kressin
                                     KANTER LAW GROUP
                                       1717 K Street NW
                                            Suite 900
                                      Washington, DC 20006
                                       Tel.: 202-792-3037
                                  brandon@kanterlawgroup.com

                                  Counsel for Match Group, Inc.



                                                      /s/ Betty Yang
                                                      Gibson, Dunn & Crutcher LLP
                                                      2001 Ross Avenue, Suite 2100
                                                      Dallas, TX 75201
                                                      Tel: 214.698.3226
                                                      Fax: 214.571.2968
                                                      byang@gibsondunn.com




                                                 4
